                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 SHANE VINCENT NIGRO,

                      Plaintiff,                Case No. 1:19-cv-00441-BLW

 vs.                                            (to be severed and filed under a new case
                                                number)
 CORIZON MEDICAL SERVICES,
 JOSHUA TUCKETT, RONA                           INITIAL REVIEW ORDER BY
 SIEGERT, CODY MATTINGLY,                       SCREENING JUDGE: MEDICAL
 TIMMOTHY McKAY, DR. ABBY,                      CLAIMS
 AND DR. DAWSON,

                      Defendants.



       The Clerk of Court conditionally filed Plaintiff Shane Vincent Nigro’s Complaint

because of his status as a prisoner and request to proceed in forma pauperis. (Dkts. 3, 1.)

A “conditional filing” means that Plaintiff must obtain authorization from the Court to

proceed. All prisoner and pauper complaints must be screened by the Court to determine

whether summary dismissal is appropriate. 28 U.S.C. §§ 1915 & 1915A. The Court must

dismiss any claim that states a frivolous or malicious claim, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2)(B).

       After reviewing the Complaint, the Court has determined that Plaintiff has brought

two different sets of unrelated claims, which is contrary to Federal Rule of Civil

INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 1
Procedure 20. The Court will sever the disciplinary offense claims from the medical

claims. The Clerk of Court will be ordered to file a duplicate of Plaintiff’s Complaint and

this Order under a new case number. Plaintiff will be permitted to proceed to the next

stage of litigation on the medical claims under the new case number.

                                   REVIEW OF COMPLAINT

       1. Standard of Law for Screening Complaints

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Iqbal clarified that, “where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. Rule Civ.

Proc. 8(a)(2)).

       Accordingly, a complaint cannot recite only the elements of a cause of action,

supported by mere conclusory statements that a defendant is responsible for the harm



INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 2
alleged. See id.; Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). If the facts

pleaded are “merely consistent with a defendant’s liability,” but do not provide causal

links between the defendant and the allegedly wrongful act, the complaint has not stated a

claim for relief that is plausible on its face and is subject to dismissal. Iqbal, 556 U.S. at

678.

       2. Allegations

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(IDOC), currently incarcerated at the Idaho Maximum Security Institution (IMSI).

Plaintiff asserts that Defendants have violated his Eighth Amendment right to adequate

medical care during incarceration.

       On or about June 2018, Plaintiff discovered a very large lump in his throat and

sought medical care to diagnose and treat the lump. He alleges that the medical

defendants failed to provide adequate treatment, and, in fact, to date, the lump has not

been treated or removed. He requests that Defendants be required to provide him with

proper medical care and pay him damages. Plaintiff states that he “is in anguish and it is

very painful to eat or swallow.” (Dkt. 3, p. 7.)

       3. Discussion

           A. Individual Defendants

       The Eighth Amendment includes the right to adequate medical care in prison, and

prison officials or prison medical providers can be held liable if their “acts or omissions




INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 3
[were] sufficiently harmful to evidence deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Id. at 104-05 (footnotes omitted). However, medical malpractice or

negligence will not support a cause of action under the Eighth Amendment, Broughton v.

Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per curiam), and a delay in medical

treatment does not violate the Eighth Amendment unless that delay causes further harm,

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds,

WMX Technologies, Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997).

       The Eighth Amendment does not provide a right to a specific treatment, Forbes v.

Edgar, 112 F.3d 262, 267 (7th Cir. 1997), and differences in judgment between an inmate

and prison medical providers regarding appropriate medical diagnosis and treatment are

not enough to establish a deliberate indifference claim, Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989); see also Lamb v. Norwood, 895 F.3d 756, 760 (10th Cir. 2018)

(“[P]rison officials do not act with deliberate indifference when they provide medical

treatment even if it is subpar or different from what the inmate wants.”). To state an

Eighth Amendment claim “involving choices between alternative courses of treatment,”

the plaintiff must plausibly allege “that the chosen course of treatment was medically

unacceptable under the circumstances, and was chosen in conscious disregard of an



INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 4
excessive risk to the prisoner’s health.” Toguchi v. Chung, 391 F.3d 1051, 1058

(punctuation altered, citation omitted).

       Generally, if medical personnel have been “consistently responsive to [the

prisoner’s] medical needs,” and there has been no showing that the medical personnel had

“subjective knowledge and conscious disregard of a substantial risk of serious injury,”

there has been no Eighth Amendment violation. Toguchi, 391 F.3d at 1061. That does not

mean that prison medical providers can insulate themselves from liability by providing

the same treatment over and over again if it has no effect on the medical condition, or if

additional testing, an appointment with a specialist, or different care is warranted. For

example, a claim for deliberate indifference lies if “circumstances ... raise an inference

that the defendants were unreasonably relying on their own non-specialized conclusions”

about the prisoner’s medical needs,” ignoring the recommendations of specialists and

treating physicians for reasons unrelated to the prisoner’s medical needs. Snow v.

McDaniel, 681 F.3d 978, 986, 988 (9th Cir. 2012), overruled on other grounds by Peralta

v. Dillard, 744 F.3d 1076 (9th Cir. 2014).

       Plaintiff alleges that Dr. April Dawson identified the abnormal growth in his

throat. Plaintiff was sent to a specialist for a biopsy, but was never told the results of that

appointment or how he would be treated. Dr. Dawson told him it was a non-cancerous

cyst that would not be removed (it is unclear whether she said this before or after the

biopsy). Rona Siegert, the IDOC medical director, knew the results of the biopsy, but did

not share them with Plaintiff or authorize other treatment for him.



INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 5
       Dr. “Abby” told Plaintiff there was, in fact, a medical care plan in place, but

ignored his complaints that he had not been seen in months. Cody Mattingly and Joshua

Tuckett, also “medical providers,” were aware that Plaintiff had not had medical care for

the throat lump in months, stated that a care plan was in place, and did nothing further for

Plaintiff. There are no discernable allegations against Defendant Timmothy McKay.

       The Court will liberally construe Plaintiff’s Complaint to state Eighth Amendment

claims against the individual medical defendants, except Defendant McKay, and permit

Plaintiff to proceed to the next stage of litigation. It appears that Plaintiff already has

been sent to a specialist, who perhaps diagnosed his condition as noncancerous; however,

if Plaintiff cannot eat or swallow without pain, further treatment for the benign growth

may be warranted.

           B. Defendant Corizon

       To bring a § 1983 claim against a municipality (local governmental entity) or a

private entity performing a government function—such as Corizon—a plaintiff must

allege that the execution of an official policy or unofficial custom inflicted the injury of

which the plaintiff complains, as required by Monell v. Department of Social Services of

New York, 436 U.S. 658, 694 (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d

1128, 1139 (9th Cir. 2012) (applying Monell to private entities performing a government

function). Under Monell, the requisite elements of a § 1983 claim against a municipality

or private entity performing a state function are the following: (1) the plaintiff was

deprived of a constitutional right; (2) the municipality or entity had a policy or custom;



INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 6
(3) the policy or custom amounted to deliberate indifference to plaintiff’s constitutional

right; and (4) the policy or custom was the moving force behind the constitutional

violation. Mabe v. San Bernardino Cnty., 237 F.3d 1101, 1110-11 (9th Cir. 2001).

Further, a municipality or private entity performing a state function “may be held liable

under § 1983 when the individual who committed the constitutional tort was an official

with final policy-making authority or such an official ratified a subordinate’s

unconstitutional decision or action and the basis for it.” Clouthier v. County of Contra

Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled in part on other grounds by

Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1069 (9th Cir. 2016) (en banc).

         An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting

Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         Plaintiff has provided insufficient allegations to state a claim against Corizon.

Plaintiff asserts that Corizon has a policy of requiring prisoners to see different medical

providers instead of seeing the same provider consistently to enhance continuity of care.

While a one-on-one relationship with a medical provider certainly would be ideal, it is far

from an Eighth Amendment requirement.



INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 7
       Plaintiff also asserts that Corizon first sent him to a dentist for a diagnosis;

however, he has provided nothing showing that Corizon had a policy or custom of

sending prisoners with medical issues to a dental professional instead of a medical

professional. That is, Plaintiff must allege facts raising a plausible inference that the

treatment chosen by the individual medical providers who work for Corizon, or a

detrimental delay in provision of treatment, was not due to the providers’ own

independent decisions regarding how to treat Plaintiff’s condition, based on their

educational training and work experience—because that situation does not equate to

deliberate indifference. An official’s erroneous act or omission does not necessarily mean

that the entity has a policy encouraging or requiring that act or omission.

       Plaintiff may amend his Complaint to add Corizon as a defendant at a later date if

he discovers additional facts about a policy underlying the reasons why he was provided

the type of care he received.

           C. Supplemental State Law Claims
       Title 28 U.S.C. § 1367 provides that a district court may exercise supplemental

jurisdiction over state claims when they are “so related” to the federal claims “that they

form part of the same case or controversy under Article III of the United States

Constitution.” In other words, the supplemental jurisdiction power extends to all state and

federal claims ordinarily expected to be tried in one judicial proceeding. United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).




INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 8
        Plaintiff has not clearly stated which type of state law claims he intends to pursue.

However, he may file an amended complaint to clarify these causes of action. 1 These

causes of action must be stated separately from his constitutional causes of action.

                                               ORDER

        IT IS ORDERED:

        1.      The medical claims in the Complaint are severed from the other claims

                asserted in this action. The Clerk of Court shall file a copy of Plaintiff’s

                Complaint and this Order under a new case number.

        2.      Plaintiff’s Request for Appointment of Counsel (contained in the

                Complaint) is DENIED without prejudice. The Court will consider the

                request after it has had opportunity to review evidence provided by the

                parties at a later date.

        3.      Plaintiff may proceed on the Eighth Amendment medical claims against

                Defendants Joshua Tuckett, Rona Siegert, Cody Mattingly, Dr. Abby, and

                Dr. Dawson. All claims against Corizon and Timmothy McKay and all

                state law supplemental claims are DISMISSED, and Corizon and McKay

                are TERMINATED as parties to this action. If Plaintiff later discovers facts


1
  To state a claim for negligence, a plaintiff must provide adequate factual allegations showing the
following: “(1) a duty, recognized by law, requiring the defendant to conform to a certain standard of
conduct; (2) a breach of the defendant's duty; (3) a causal connection between the defendant's conduct and
the plaintiff's injury; and (4) actual loss or damage.” Nelson v. Anderson Lumber Co., 99 P.3d 1092, 1100
(Idaho Ct. App. 2004). In addition, Idaho Code § 6-1001 provides for mandatory pre-litigation screening
by the Idaho Board of Medicine “in alleged malpractice cases involving claims for damages against
physicians and surgeons practicing in the state of Idaho or against licensed acute care general hospitals
operating in the state of Idaho.”


INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 9
                sufficient to support a claim that has been dismissed, Plaintiff may move to

                amend the complaint to assert such claims. 2

        4.      Defendants Joshua Tuckett, Rona Siegert, Cody Mattingly, Dr. Abby, and

                Dr. Dawson will be allowed to waive service of summons by executing, or

                having their counsel execute, the Waiver of Service of Summons as

                provided by Fed. R. Civ. P. 4(d) and returning it to the Court within 30

                days. If Defendants choose to return the Waiver of Service of Summons,

                the answer or pre-answer motion will be due in accordance with Rule

                12(a)(1)(A)(ii). Accordingly, the Clerk of Court will forward a copy of the

                Complaint (Dkt. 3), a copy of this Order, and a Waiver of Service of

                Summons to the following counsel:

                a.       Mark Kubinski, Deputy Attorney General for the State of Idaho,

                         Idaho Department of Corrections, 1299 North Orchard, Ste. 110,

                         Boise, Idaho 83706, on behalf of the IDOC Defendant Rona Siegert.

                b.       Kevin West and Dylan Eaton, Parsons Behle & Latimer, 800 W.

                         Main Street, Suite 1300, Boise, Idaho, 83702, on behalf of the



2
 Any amended complaint must contain all of Plaintiff’s allegations in a single pleading and cannot rely
upon or incorporate by reference prior pleadings. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a
pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire
pleading as amended. The proposed amended pleading must be submitted at the time of filing a motion to
amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir. 1997) (“[An] amended
complaint supersedes the original, the latter being treated thereafter as non-existent.”), overruled in part
on other grounds by Lacey v. Maricopa County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach
Studios, Inc. v. Richard Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the
district court erred by entering judgment against a party named in the initial complaint, but not in the
amended complaint).

INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 10
                    Corizon Defendants: Joshua Tuckett, Cody Mattingly, Dr. Abby, and

                    Dr. Dawson.

     5.    If Plaintiff receives a notice from Defendants indicating that service

           will not be waived for an entity or certain individuals, Plaintiff will

           have an additional 90 days from the date of such notice to file a

           notice of physical service addresses of the remaining Defendants, or

           claims against them will be dismissed without prejudice without

           further notice.

     6.    The parties must follow the deadlines and guidelines in the Standard

           Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

           Cases, to be issued after severance of the claims as provided in this

           Order.

     7.    Any amended pleadings must be submitted, along with a motion to

           amend, within 150 days after entry of this Order.

     8.    Dispositive motions must be filed no later than 300 days after entry

           of this Order.

     9.    Each party must ensure that all documents filed with the Court are

           simultaneously served upon the opposing party (through counsel if

           the party has counsel) by first-class mail or via the CM/ECF system,

           pursuant to Federal Rule of Civil Procedure 5. Each party must sign

           and attach a proper mailing certificate to each document filed with



INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 11
           the court, showing the manner of service, date of service, address of

           service, and name of person upon whom service was made.

     10.   The Court will not consider ex parte requests unless a motion may

           be heard ex parte according to the rules and the motion is clearly

           identified as requesting an ex parte order, pursuant to Local Rule of

           Civil Practice before the United States District Court for the District

           of Idaho 7.2. (“Ex parte” means that a party has provided a

           document to the court, but that the party did not provide a copy of

           the document to the other party to the litigation.)

     11.   All Court filings requesting relief or requesting that the Court make

           a ruling or take an action of any kind must be in the form of a

           pleading or motion, with an appropriate caption designating the

           name of the pleading or motion, served on all parties to the

           litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11,

           and Local Rules of Civil Practice before the United States District

           Court for the District of Idaho 5.1 and 7.1. The Court will not

           consider requests made in the form of letters.

     12.   No party may have more than three pending motions before the

           Court at one time, and no party may file a motion on a particular

           subject matter if that party has another motion on the same subject

           matter currently pending before the Court. Motions submitted in



INITIAL REVIEW ORDER BY SCREENING JUDGE: MEDICAL CLAIMS - 12
